The plaintiff, in this action of tort for negligence brought in the Superior Court, sought to recover compensation for personal injuries sustained by her from tripping over a Christmas tree on a sidewalk on a public way in the city of New Bedford in front of the defendants’ store. The case was referred to an auditor whose findings of fact were to be final. Judgment was ordered for the plaintiff and the defendants appealed. G. L. (Ter. Ed.) c. 231, § 96. Kamberg v. Springfield National Bank, 293 Mass. 24, 25. The order was right. The auditor found that the trees were on the sidewalk “in violation of the ordinances of the . . . [city] and were the contributing efficient cause of the plaintiff’s injury,” that “the defendants were negligent,” and that the plaintiff was not guilty of contributory negligence. Violation of an ordinance, of this nature, in some circumstances, is evidence of negligence, and may be found to be a cause and not merely a condition of a personal injury. See Milbury v. Turner Centre System, 274 Mass. 358, 361-363, and cases cited. On all the facts found by the auditor and the proper inferences therefrom (see G. L. [Ter. Ed.] c. 231, § 126; United States Fidelity & Guaranty Co. v. English Construction Co. 303 Mass. 105, 108-109) liability of the defendants to the plaintiff was established.